*298To appellant’s PETITION FOB A REIIEARIN&
JUDGE PETERS
DELIVERED. TIIE FOLLOWING RESPONSE:
After a very elaborate argument by the distinguished gentlemen representing the parties to this litigation on the first trial in this court, the judgment of the circuit court was reversed; the Chief Justice being absent. Upon the petition filed by appellees a rehearing was granted; and when the case came on a second time for hearing, it was again elaborately argued by two of the gentlemen (one on each side) who had argued it on the first trial. The judgment of the circuit judge disposing of the fund called “the Congress money” was affirmed by an equally divided court; and the counsel for appellant now asks a rehearing. In his petition, after quoting from the opinion of the two judges who concurred with the circuit court, he says: “ Now, it seems to me almost impossible that the judges who concurred in the opinion delivered, could have sanctioned the statements and positions I have quoted, had they known the fact I am now about to state. The Congress money was paid to appellant by virtue of a resolution passed by the House of Representatives, of which Col. Grider was a member at the time of his death, in these words: ‘ Resolved, That the Sergeant-at-Arms be, and he is hereby, directed to pay to Mrs. Sally Grider, widow of Henry Grider, deceased, late a member of this House, the amount of compensation, including the increased compensation unpaid and due to the said Henry Grider, as a member of this House, at the lime of his death, on the 1th of September, 1886.’ ”
It is true, the judges who concurred in the opinion complained of did not know the fact disclosed — that the resolution quoted had passed the House of Representa*299lives of the Congress of the United States. The learned counsel who had twice argued the case, and had replied to the petition of opposing counsel for a rehearing, had never disclosed the fact to the court, and the' judges would not, and did not think of looking in the Journal of the House to find a resolution repealing or modifying a law and resolutions previously passed by the Congress of the United States; nor did the gentleman who introduced the resolution above referred to, and who once argued the case orally before the court, say certainly that such a resolution had passed the House. It is found on page 135, House Journal, second session Thirty-ninth Congress, 1866-’6'7.
In all the arguments submitted to this court by the counsel for appellant, who now presents this petition, this money was claimed as belonging to Mrs. Grider under the act of Congress of the 3d of March, 1859, recited in the opinion of Judges Williams and Peters; and in his brief, filed 21st December, 1868, he says: “I insist that the administrator and children of II. Grider, deceased, never were entitled to one cent of this money. If it belonged to H. Grider before he died, he would have drawn it, or transferred it, or disposed of it by his will. He did neither; but left it in the treasury, and it u>as paid under said act ” (referring to the act of the 3d of March, 1859) “ to his widow for her benefit, according to law.” The concurring judges then had the statement of the learned counsel that the money was paid under the act aforesaid, and not under the resolution brought to light, for the first time, in his petition for a rehearing. And they might be excused for relying upon that statement of counsel, without examining for any other action of Congress on the subject. And they would not have ex-arMned in the journals of the House of Representatives *300to see if a law had been passed to change a law passed by both Houses of Congress, and approved by the President of the United States.
The resolution could have no such effect; and unless Mrs. Grider was entitled to the money under the act of Congress referred to in counsel’s brief, she was not entitled to it at all; and we think she was not entitled to it bjr any law whatever.
But the resolution, so recently brought to the kñowledge of the court, shows conclusively that the House of Representatives, or at least every member who voted for it, regarded the money as belonging to Henry Grider at his death, forming a part of his estate, and believed it was to pass to his representatives.
It is said, in so many words, that the compensation unpaid was due to him at his death. If it had been Mrs. •Grider’s, we may assume that the resolution would never have been introduced, as it would, in that event, have, been useless and unnecessary.
The Chief Justice and Judge Peters consider the conclusion to which they came, as expressed in the opinion delivered by the latter, as fortified and strengthened by what has subsequently occurred, and oppose the granting of a rehearing; consequently, the petitition is overruled by an equally divided court, Judges Robertson and Hardin favoring a rehearing.